Citation Nr: 1244022	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a pulmonary disability claimed as asbestosis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Providence, Rhode Island, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of this hearing is in the claims folder. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed asbestosis as a result of active service.  He testified that while in service, he worked in the boiler room of two different aircraft carriers.  He states that asbestos was commonly used as insulation in the engine rooms and other parts of the ship, and believes that he was exposed to asbestos particles while aboard these ships.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The record confirms that the Veteran served aboard two aircraft carriers, and also shows that his occupational specialty was an electrical repairman.  In view of the Veteran's records and his testimony, the Board finds that there is credible evidence of a potential in-service injury by means of asbestos exposure.  

The Board notes that mere exposure to asbestos is not a disability.  The Veteran must still demonstrate that he has a current disability that is the result of the exposure before service connection can be established.  

The available evidence does not yet contain a current diagnosis of asbestosis or any other chronic pulmonary disability.  However, the Veteran testified that he has experienced chronic shortness of breath for at least the past two years.  He also testified that given his complaints and history of asbestos exposure, his doctor scheduled him for a chest X-ray.  The VA treatment records confirm that a chest X-ray was scheduled for December 2009.  Unfortunately, the results of this X-ray study do not appear to be in the claims folder.  

The VA has an obligation to assist the Veteran in the development of his claims.  This obligation includes obtaining all pertinent medical records in the custody of a Federal department or agency, including the VA.  38 C.F.R. § 3.159(c)(2) (2012).  It follows that VA must obtain the results of the December 2009 X-ray study to ascertain whether or not they demonstrate the existence of a current pulmonary disability.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is also obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

The Veteran has not yet been afforded a VA examination of his claimed pulmonary disability.  Given the likelihood that he was exposed to asbestos during service, the Board finds that he should be scheduled for a VA examination in order to confirm whether or not he has a current pulmonary disability and, if so, whether or not it is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the report of the December 2009 VA X-ray study of the Veteran's chest.  Obtain all VA treatment records pertaining to the Veteran's claimed pulmonary disability dating from 2010 to the present and associate them with the record. 

2.  After the records requested above have been obtained and associated with the record, schedule the Veteran for a VA pulmonary examination.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case.  At the completion of the physical examination and review of the record, attempt to provide the following opinions:

a) Does the Veteran have a current diagnosis of asbestosis, or other respiratory or pulmonary disorder consistent with asbestos exposure?  If so, assuming that the Veteran was exposed to asbestos during service, is it as likely as not that the Veteran's asbestosis or other asbestos-related disorder was incurred in or was the result of active service? 

b) Does the Veteran have a current diagnosis of any other pulmonary disability?  If so, what is this diagnosis or diagnoses?  Is it as likely as not that this diagnosis or diagnoses was incurred due to active service?

The reasons and bases for all opinion should be provided in some detail.  If the examiner believes that they are unable to express any portion of the requested opinions without resort to speculation, the reasons and bases for that opinion should be provided.  Any missing evidence required to express the requested opinion should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


